Citation Nr: 0206532	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  98-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures, headaches, fatigue, and nausea, as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board remanded this matter to the 
RO in March 2000 for additional development.  The RO complied 
with the instructions on Remand and has returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran exhibits objective indications of chronic 
disability that became manifest in 1997 and that cannot be 
attributed to any known clinical diagnosis.


CONCLUSION OF LAW

An undiagnosed illness was incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.317 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  In 
particular, the veteran was notified of the provisions of the 
VCAA by letter from the RO.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case, and related letters have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. 

In addition, the RO obtained numerous private treatment 
records and VA clinical records.  The veteran was afforded 
several VA examinations and he presented testimony at a 
personal hearing before the RO.  Finally, the Board remanded 
this case and also obtained the opinion of a medical expert 
to aid in the development of the veteran's claim.  
Accordingly, the Board concludes that the record as it stands 
is complete and adequate for appellate review and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000.

The veteran alleges that he incurred an undiagnosed illness 
due to exposure to chemicals in the Persian Gulf.  The 
veteran's service personnel records show that he served as a 
motor transport operator and that he served in Southwest Asia 
during the Persian Gulf War.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  See 38 C.F.R. § 3.317.  The VA will 
pay compensation to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more during 
the applicable presumptive period, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

The law concerning compensation for disabilities occurring in 
Persian Gulf War veterans has recently changed.  Service 
connection is now permitted for a medically unexplained 
chronic multisymptom illness, as well as an undiagnosed 
illness.  A chronic multisymptom illness may include fatigue, 
unexplained rashes, headache, muscle or joint pain, 
neurological or neuropsychological symptoms, sleep 
disturbances, and respiratory, gastrointestinal, or 
cardiovascular symptoms.  See Public Law 107-103, 115 Stat. 
976 (2001).

The record shows that the veteran was admitted to Coffeyville 
Regional Medical Center (Coffeyville) in July 1997 after his 
wife found him collapsed and nonresponsive.  He became 
responsive with stimulation, but was lethargic and had 
amnesia for recent events.  The veteran reported a recent 
history of back pain, left flank pain, headaches, nausea, and 
an episode of dehydration the previous month.  A CT scan and 
EEG report were normal.  The veteran was observed and given 
medication for pain and nausea.  Discharge diagnoses included 
acute pulsing cephalgia with syncope and amnesia, fatigue 
with positive OX2 titer, and chronic nausea, etiology 
undetermined.  

At a follow-up later in the month, the veteran reported 
extreme fatigue, occasional vertigo, and nausea controlled by 
medication.  His diagnoses included chronic fatigue, amnesia, 
and Gulf War syndrome.  A July 1997 VA clinical note 
documented the veteran's history of fatigue, syncope, back 
pain, and an infection of the blood similar to Rocky Mountain 
spotted fever.  The diagnostic impression was syncope and 
fatigue of questionable etiology.  

The veteran was admitted to St. John Medical Center (St. 
John) later in July 1997.  The veteran reported chronic 
nausea and fatigue since service in the Persian Gulf.  The 
veteran had a very slow, deliberate walk and was very drowsy.  
He continued to complain of headache and marked fatigue 
during hospitalization.  The neurological examination made no 
focal neurologic findings, and disclosed no neurologic 
illness or acute infectious process.  An MRI of the brain was 
normal.  The neurologist commented that findings on 
examination were "bizarre".  He also recorded the veteran's 
statement that symptoms began in 1990 during Desert Storm.  
The veteran was diagnosed with acute encephalopathy, cause 
unknown.  The neurologist suggested that there may be an 
element of underlying psychogenic abnormality which was 
contributing to the veteran's functional disability.

An infectious disease examination performed at St. John also 
revealed no significant findings.  The veteran expressed his 
belief that he was exposed to something during Desert Storm.  
He reported a two week history of vague fatigue, malaise, 
headache, and difficulty walking, as well as a recent episode 
of unconsciousness that had led to his hospitalization.  The 
physician noted that the veteran was a very poor historian.  
The physician's impression was fatigue, headache, malaise and 
other fairly vague symptoms which did not fit a good clinical 
scenario.  He did not believe that the presence of an 
infection was very likely.  He also did not believe that the 
veteran's symptoms were consistent with a tick borne illness.  
The veteran was discharged from the hospital with a diagnosis 
of encephalopathy with amnesia, cause unknown.

The veteran was seen at Coffeyville in August 1997 at which 
time he reported persistent back and abdominal pain.  He had 
difficulty walking and reflexes were 2/4 in the upper and 
lower extremities.  Later in the month, he complained of 
generalized and progressive weakness.  The physician reported 
that several possibilities for the veteran's symptoms had 
been suggested, including amnesia, Gulf War syndrome, 
hysterical conversion reaction, and tick born disease.  The 
veteran was admitted to Coffeyville in September 1997 for an 
altered level of consciousness precipitated by a severe 
headache.  The veteran was nonresponsive at admission.  The 
neurological examination and an EEG were normal.  The 
diagnostic impression was history of progressive symptoms 
with no clear etiology. 

At a VA neurological examination in September 1997, the 
veteran reported 4 years of steady employment after service, 
with only some fatigue.  He had not felt well since June 1997 
and his present symptoms included headache, dizziness, 
nausea, fatigue, and weakness.  The headaches had started two 
months ago and were very incapacitating.  He felt tired all 
of the time and could not perform routine tasks.  The veteran 
walked slowly and used a cane.  The physical examination was 
essentially negative.  

The examiner opined that the veteran's headaches may be 
common migraines which were unrelated to service.  The 
examiner stated that he was unable to identify any other 
neurological diagnosis.  He added that the veteran's history 
of reduced responsiveness suggested a partial seizure 
disorder, but as the electroencephalogram was negative, this 
was extremely unlikely.  However, this diagnosis should be 
kept in mind for future reference.  The general VA 
examination that same month observed an unsteady gait and 
generalized weakness.  At the psychiatric examination, the 
veteran reported a post-service work history that included 
painting parts for an electrical company, transporting 
hazardous waste for a chemical company, and working in oil 
fields.  The veteran's mother and wife submitted lay 
statements in September 1997 that described the veteran's 
symptoms and his worsening fatigue.

At the October 1997 VA neurological examination, the veteran 
complained of progressing, generalized weakness and fatigue 
since July 1997.  He now could not perform even minimal 
strenuous activity and he used a walker.  He also had 
headaches for the past few months that occurred 2 to 3 times 
per week and lasted all day.  He had had three episodes of 
prolonged unresponsiveness that lasted several hours.  The 
veteran also complained of chest pain with dyspnea and night 
sweats.  Physical examination, including muscle tone and 
strength, motor movements, coordination, sensation, and 
reflexes, was essentially normal.  The examiner believed that 
the veteran's symptoms were more suggestive of excessive 
fatigue rather than true muscle weakness; however, the 
possibility of a neuromuscular disorder might be considered.  
The examiner believed that the headaches were suggestive of 
vascular type headaches.  Numerous diagnostic tests were 
recommended to rule out myasthenic syndrome and other 
etiologies.

VA clinical notes from January 1998 show that the veteran 
reported recent severe headaches and periods of extreme 
fatigue.  The assessment was recurrent headaches, fatigue, 
etiology undetermined.  An EMG and nerve conduction study 
performed that month were negative.  The veteran presented in 
February 1998 to determine the cause of his symptoms.  He was 
assessed with headaches, possible seizures, and joint pain.  
An EEG was performed the following month and determined to be 
abnormal.  The abnormalities were consistent with focal 
cortical dysfunction and interictal epileptiform discharges.  
The veteran was placed on seizure control medication.  An 
April 1998 MRI of the brain was normal.  At that time, the 
veteran reported a 10 month history of episodes of dizziness, 
weakness, headaches, and nonresponsiveness, with occasional 
loss of consciousness.  He presently had an average of one 
episode per week.  He was assessed with seizure disorder.

The veteran appeared at a personal hearing before the RO in 
October 1998.  He testified that he was currently taking 
seizure medication and that he had two seizures per week.  
His doctor believed that he was having seizures, but did not 
know the cause.  The veteran currently used a walker for 
prolonged walking.  He had no health problems prior to, or 
during, his service in the Persian Gulf.  He had some fatigue 
and joint pain following service, but no serious symptoms 
until June 1997.  His health began to deteriorate a year ago 
with nausea, fatigue, and fainting spells.  He could no 
longer work or help with household tasks. 

An April 2000 VA outpatient entry shows that the veteran 
reported recurrent nausea, worsening headaches, and more 
seizures than usual.  At a VA chronic fatigue syndrome 
examination in July 2000, the examiner stated that the 
veteran had fatigue severe enough to reduce or impair daily 
activity below 50 percent of pre-illness activity level since 
1998.  The veteran was able to recuperate from light exercise 
with 30 to 40 minutes of rest.  He often awakened tired, and 
had light sleeping and restlessness.  He had frequent 
migraine headaches and extreme fatigue following seizure 
episodes.  The examiner found that there was inconclusive 
evidence for chronic fatigue syndrome, but that 
microbiological testing was positive for Epstein Barr 
infection.

At the July 2000 VA epilepsy and narcolepsy examination, the 
veteran reported spells of suddenly feeling very tired and 
falling asleep.  The spells occurred one to two times per 
week.  He also had insomnia and difficulty initiating and 
maintaining sleep.  The veteran did not believe that he had 
syncopal fainting episodes.  The veteran's mother stated that 
he was difficult to arouse or awaken after these spells and 
that they were usually associated with headache.  The veteran 
reported headaches two to three times per week, described as 
severe pressure sensation, sometimes with nausea.  The 
examiner stated that the veteran's history was not consistent 
with syncopal episodes or fainting.  The examiner believed 
that the episodes represented basilar migraines.  However, 
there was also the possibility of epileptic disorder or 
psychogenic unresponsiveness.  The examiner stated that the 
recent electroencephalogram report should be retrieved and 
reviewed.

At the July 2000 VA stomach examination, the veteran reported 
nausea, sometimes with headaches.  The nausea was worse in 
the mornings and was not dependent on food intake.  It 
occurred two to three times per week and was controlled with 
medication.  The veteran was diagnosed with small hiatal 
hernia with demonstrable reflux.

A March 1999 EEG was found to be abnormal and demonstrated 
background bitemporal slowing, more prominently over the 
right temporal region.  During the study, the veteran had two 
episodes that appeared to resemble complex partial seizures, 
an episode of extreme fatigue, and an episode of brief 
jerking.  The study suggested that at least some of the 
veteran's episodes were non-epileptic in nature.  The study, 
however, could not rule out seizures or epilepsy.  In an 
April 2001 addendum to the epilepsy examination, the examiner 
reviewed the EEG findings.  He found that the veteran's 
excessive fatigue and sleeping episodes may best be explained 
by a migraine phenomenon and that the testing did not support 
a diagnosis of epilepsy.  

In April 2002, the Board requested the opinion of a VA 
medical expert.  That same month, a VA neurologist thoroughly 
reviewed the medical evidence associated with the veteran's 
claims file.  This reviewer opined that the veteran's illness 
with complex symptoms was most appropriately characterized as 
an undiagnosed illness because it did not fall within a 
specific diagnostic category.  He further opined that the 
undiagnosed illness was at least as likely as not due to the 
veteran's service in the Persian Gulf War.

Based upon the above findings, the Board concludes that the 
evidence supports a grant of service connection for an 
undiagnosed illness.  The veteran meets the criteria for 
service connection for an undiagnosed illness because he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War, and has exhibited objective indications of 
chronic disability that cannot be attributed to any known 
clinical diagnosis.  The veteran's symptoms and indications 
of an undiagnosed illness are objectively corroborated by the 
numerous hospitalization and treatment reports of record.  
The veteran also exhibits many of the enumerated symptoms for 
an undiagnosed illness, such as fatigue, headaches, and 
muscle pain.

In finding that the veteran has an undiagnosed illness 
related to his Persian Gulf service, the Board accords much 
weight to the recent opinion of the VA medical expert.  The 
Board notes that the medical expert reviewed all medical 
evidence associated with the claims file, and considered 
previous test results and diagnoses.  This prior medical 
evidence often contained contradictory diagnoses, including 
acute cephalgia, syncope, fatigue, chronic nausea, 
encephalopathy, migraines, and seizure disorder, as well as 
Gulf War Syndrome.  Several neurological examinations made no 
objective findings, and most diagnostic tests were negative.  
In addition, most physicians admitted that the etiology of 
the veteran's symptoms was unclear.  

Accordingly, the Board finds that the recent VA medical 
opinion is supported by the medical evidence of record, and 
that the record contains no opinion in contradiction to the 
expert's opinion.  Therefore, the appeal is granted.



ORDER

Service connection for an undiagnosed illness is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

